Exhibit 10.1
(SEAL) [v56609v5660900.gif]
May 26, 2010
Kurt R. Widmer
Craft Brewers Alliance, Inc.
929 North Russell Street
Portland, OR 97227
Dear Kurt:
     The purpose of this letter is to set forth our understanding about your
continued employment as Chairman of the Board of Craft Brewers Alliance, Inc.
(the “Company”). Effective as of July 1, 2010, this letter supersedes and
replaces any agreement regarding your employment by the Company, including,
without limitation, your Employment Agreement dated June 30, 2008; provided,
however, that this letter does not supersede or replace your
Non-Competition/Non-Solicitation Agreement with the Company dated June 30, 2008.
     Your employment is “at-will,” which means you or the Company may end the
employment relationship at any time. Our mutual agreement regarding your salary,
severance, and other benefits and obligations is set forth below.
Compensation and Benefits
     Your base salary for the six-month period ending December 31, 2010, will be
$115,875, and for the 12-month period ending December 31, 2011, will be $200,000
(in all cases before standard tax withholdings and other payroll deductions).
Your base salary level will be reviewed annually for adjustment beginning
January 1, 2012, by the Compensation Committee. In addition, you are entitled to
participate in all of the Company’s employee benefit programs for which you are
eligible, including long-term incentive awards approved by the Compensation
Committee for key employees from time to time.
Bonus
     For the balance of 2010, you will be eligible for a target bonus of
$25,000, and for 2011 you will be eligible for a target bonus of $75,000, in
each case conditioned upon achieving such corporate or individual performance
goals as may be approved by the Compensation Committee or Board of Directors.

 



--------------------------------------------------------------------------------



 



Kurt R. Widmer
May 26, 2010
Page 2
     Thereafter, you will be eligible for a yearly bonus, in an amount to be
approved by the Compensation Committee. All or a portion of such bonus may be
conditioned upon achieving certain performance targets approved by the
Compensation Committee or Board of Directors.
Severance
     In the event that your employment with the Company is terminated by the
Company for any reason other than “for cause” or by you due to “good reason,”
the Company will continue to pay your monthly base salary at the rate in effect
on the date of termination in accordance with the Company’s normal payroll
schedule commencing on the day following termination and extending for a period
(the “Severance Period”) of 12 months.
     In addition, the Company will promptly (in no event later than March 15 of
the calendar year after the year in which your employment terminated) make a
cash payment to you in an amount equal to 100% of your unused Paid Time Off
(“PTO”) hours accrued through the date of termination in accordance with the
provisions of the Company’s PTO Plan then in effect.
     If you become entitled to severance benefits under this agreement, the
Company will also continue to provide you during the Severance Period the same
health benefits as were being provided to you at the time of termination;
provided, however, that such benefits shall terminate in the event you find new
employment with comparable health coverage.
     For purposes of this letter, “for cause” means that you have engaged in
conduct which has substantially and adversely impaired the interests of the
Company, or would be likely to do so if you were to remain employed by the
Company; you have engaged in fraud, dishonesty or self-dealing relating to or
arising out of your employment with the Company; you have violated any criminal
law relating to your employment or to the Company; you have engaged in conduct
which constitutes a material violation of a significant Company policy or the
Company’s Code of Conduct and Ethics, including, without limitation, violation
of policies relating to discrimination, harassment, use of drugs and alcohol,
and workplace violence; or you have repeatedly refused to obey lawful directions
of the Company’s Board of Directors.
     For purposes of this letter, “good reason” means the occurrence of one or
more of the following events without your consent: (a) a material reduction in
your authority, duties, or responsibilities as the Company’s Chairman of the
Board; (b) a material reduction in the authority, duties, or responsibilities of
the person or persons to whom you report (including, if applicable, a
requirement that you report to a Company officer or employee instead of
reporting directly to the Company’s Board of Directors); or (c) a relocation of
your principal office to a location that is more than 100 miles from Portland,
Oregon; provided, however, that “good reason” shall only be deemed to have
occurred if: (i) within 90 days after the initial existence of the circumstances
constituting “good reason,” you provide the Company with a written notice
describing such circumstances, (ii) the Company fails to cure the circumstances
within 30 days after the Company receives your notice, and (iii) you terminate
your employment with the Company and all the members of the Company’s controlled
group within 90 days of the date of your notice.

 



--------------------------------------------------------------------------------



 



Kurt R. Widmer
May 26, 2010
Page 3
     For purposes of this letter, a termination of your employment will be
deemed to occur only when or if there has been a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1(h).
     If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or the portion of Anheuser-Busch,
Inc.’s business relating to alcoholic beverages, your severance payments and
benefits under this letter agreement will terminate as of the effective date of
such employment or association. This is in addition to, and not in place of, the
restrictions set forth in your Non-Competition Agreement/Non-Solicitation
Agreement with the Company.
     The total amount of severance payments and other benefits (except benefits
described in Treasury Regulation Sections 1.409A-1(a)(5) or 1.409A-(b)(9)(v))
provided to you pursuant to this letter agreement shall not exceed two times the
lesser of (i) the sum of your annualized compensation based upon your annual
salary in the year preceding the year in which your employment is terminated
(adjusted for any increase during that year that was expected to continue
indefinitely if your employment had not terminated) or (ii) the applicable
dollar limit under Section 401(a)(17) of the Internal Revenue Code for the
calendar year in which your employment is terminated.
     The severance payments and other benefits under this letter are intended to
be exempt from the requirements of Section 409A of the Internal Revenue Code by
reason of all payments under this Agreement being either “short-term deferrals”
within the meaning of Treasury Regulation Section 1.409A-1(b)(4) or separation
pay due to involuntary separation from service under Treasury
Regulation Section 1.409A-1(b)(9)(iii). All provisions of this letter shall be
interpreted in a manner consistent with preserving these exemptions.
     The Company will require you to execute an appropriate general release of
claims that you may have relating to your employment at the Company and
termination of your employment as a condition to your receipt of severance
payments or other benefits other than those required by law or provided to
employees generally. If such general release of claims is not executed within
30 days following the date your employment with the Company is terminated, all
severance payments and other benefits payable after such 30-day period will be
forfeited, and you agree to repay any severance payments, and the value of any
other benefits, paid to you during such period.
Code of Conduct
     By your signature below, you agree to comply with the Company’s Code of
Conduct and Ethics as in effect from time to time, and to be subject to the
Company’s policies and procedures in effect from time to time for directors and
employees of the Company.

 



--------------------------------------------------------------------------------



 



Kurt R. Widmer
May 26, 2010
Page 4
     We appreciate your continued efforts on behalf of the Company, and look
forward to working with you for years to come.

         
 
  Sincerely,    
 
       
 
  /s/ David Lord
 
   
 
  David Lord    
 
  Chairman of Compensation Committee
of Board of Directors    

     
Acknowledged and Agreed:
     
/s/ Kurt R. Widmer
 
   
Kurt R. Widmer
   
 
   
Date: July 8, 2010
   

 